  SENDER: CUMPLETE THIS SECTION                                                                                                                                      FILED
                                                                                                                                                            2021 Jan-19 PM 02:15
  • Complete items 1, 2, and 3.                                                                                                                             U.S. DISTRICT COURT
  • Print your name and address on the reverse                                                                                                                  N.D. OF ALABAMA
    so that we can return the card to you.
                                                                                                                                   C. Date of Delivery
  • Attach this card to the back of the mailpiece,.
    or on_ the fr~nt if_spa~e permits.           ,
-,-_-A-rt-ic-le Addressed to:                                                    0. Is delivery address different from item i?           D Yes
                                                                                    If YES, enter delivery address below:                O No
   Shannon Caldwell
   Limestone Correctional Facilil)I_\ ''' \ Cl,                                          P     I"·    J 'J
   28779 Nick Davis Rd.
   Harvest, AL 35749
                                                                              3. Service Type                                 D Priority Mail Express®
                                                                              D Adult Signature                              0 Registered Mail"'"'
        II lllllll llll 111111111111111111111111111111111                     D Adult Signature Restricted Delivery
                                                                              ~Certified Mail®
                                                                                                                             D Registered Mail Restricted
                                                                                                                               Delivery
           9590 9402 5423 9189 1100 50                                        0 Certified Mail Restricted Delivery           ~ Return R~eipt for
                                                                              D Collect on Delivery                           l.1erchand1se
-2-.-A-rt-ic-le_N_"_rn_b_e_c_(/;_c_a_ns_l_e_c-,,--m_s_e-.,-,-.c-e-/a_b_e_/)-----~D Collect on Delivery Restricted Delivery
                                               0                                 n ln<:ured Mail
                                                                                                                              D Signature Confirmat\on™
                                                                                                                              D Signature Confirmation
                                                                                       ired Mail Restricted Delivery            Restricted Delivery
      7019 2280 0001 7664 3464                                                         ir $500)
                                                                                                                             Domestic Return Receipt
